     Case 1:20-cv-00204-DAD-SAB Document 27 Filed 08/19/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JARVIS BROWN,                                     No. 1:20-cv-00204-NONE-SAB (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
13           v.                                         RECOMMENDING PLAINTIFF’S SECOND
                                                        AMENDED COMPLAINT BE DISMISSED
14    ANDRE MATEVOUSIAN, et al.,                        WITHOUT LEAVE TO AMEND
15                       Defendants.                    (Doc. No. 23)
16

17          Plaintiff Jarvis Brown is a federal inmate proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

19   Narcotics, 403 U.S. 388 (1971). This action proceeds on plaintiff’s second amended complaint

20   against fifteen named and four Doe defendants for violations of plaintiff’s Fifth and Eighth

21   Amendment rights. This matter was referred to a United States Magistrate Judge pursuant to 28

22   U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On March 31, 2021, the assigned magistrate judge issued findings and recommendations

24   recommending that plaintiff’s second amended complaint be dismissed without leave to amend.

25   (Doc. No. 23.) Those findings and recommendations were served on plaintiff and contained

26   notice that any objections thereto were to be filed within fourteen (14) days after service. (Id. at

27   17.) After receiving an extension of time, plaintiff filed objections on May 14, 2021. (Doc. No.

28   26.)
                                                        1
     Case 1:20-cv-00204-DAD-SAB Document 27 Filed 08/19/21 Page 2 of 3


 1           Plaintiff objects to the findings and recommendations on the grounds that they did not

 2   evaluate plaintiff’s equal-protection claim brought under the Fifth Amendment. (Id. at 9.)

 3   Plaintiff’s second amended complaint’s claim brought under the Fifth Amendment states that it

 4   includes a class-of-one equal-protection claim; however, the complaint does not provide any

 5   factual allegations concerning the treatment of a similarly situated group. (See Doc. No. 22 at 8–

 6   18.) Therefore, plaintiff has failed to state a cognizable claim for violation of his equal-protection

 7   rights under the Fifth Amendment. See Buckley v. Valeo, 424 U.S. 1, 93, (1976) (“Equal

 8   protection analysis in the Fifth Amendment area is the same as that under the Fourteenth

 9   Amendment.”); Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (setting forth

10   elements of class-of-one equal-protection claim).

11           Plaintiff also objects to the magistrate judge’s recommendation to dismiss his claim for

12   the alleged failure to protect. Plaintiff contends in his objections that defendants took affirmative

13   acts in labeling plaintiff a sex offender, thus threatening his safety. (Doc. No. 26 at 8–9.)

14   However, as the magistrate judge noted, plaintiff does not allege that those defendants publicly

15   labeled him as a sex offender. (Doc. No. 23 at 14.) Additionally, plaintiff’s objections do not

16   identify any flaw in the magistrate judge’s reasoning with respect to supervisory liability. (Id. at

17   5–9.)

18           Finally, plaintiff requests further leave to amend. (Id. at 10.) However, the magistrate

19   judge correctly found that plaintiff had already been twice granted leave to amend after the

20   deficiencies in his complaints were identified and had still failed to state a claim. Based upon
21   those circumstances it was appropriately determined that the granting of further leave to amend

22   would be futile

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

24   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

25   magistrate judge’s findings and recommendations are supported by the record and by proper

26   analysis.
27   /////

28   /////
                                                         2
     Case 1:20-cv-00204-DAD-SAB Document 27 Filed 08/19/21 Page 3 of 3


 1        Accordingly,

 2     1. The findings and recommendations issued on March 31, 2021, (Doc. No. 23), are adopted

 3        in full;

 4     2. Plaintiff’s second amended complaint is dismissed for failure to state a claim, without

 5        leave to amend; and

 6     3. The Clerk of the Court is directed to assign a district judge for the purposes of closing this

 7        case and then to close this case.

 8   IT IS SO ORDERED.
 9
       Dated:    August 19, 2021
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
